PER CURIAM.
We reverse the disposition order entered in this juvenile delinquency proceeding because the trial court failed to renew the offer of counsel to the juvenile after she had waived counsel at an earlier proceeding. Florida Rule of Juvenile Procedure 8.165(b)(4) compels the court to offer counsel at each subsequent stage of the proceedings. Failure to do so constitutes fundamental error. See M.Q. v. State, 818 So.2d 615, 618 (Fla. 5th DCA 2002). Although the court appointed counsel for the juvenile in connection with other charges pending against her, the court never ex*677tended the offer for the disposition hearing in the current case.
Reversed and remanded for a new disposition hearing.
STONE, WARNER and FARMER, JJ., concur.